Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, 14-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuxen et al (US 2019/0282881 A1).
1. Tuxen discloses a launch monitor for golf training comprising: 
a continuous wave radar transmitter [0019], (claim 1); 
a frequency modulated continuous wave radar transmitter [0019], (claim 4); 
a plurality of radar receivers configured to receive Doppler radar signals transmitted by the continuous wave radar transmitter and the frequency modulated continuous wave radar transmitter reflected off a struck golf ball, [0018], [0021], (claim 1 & 4); 

2. Tuxen discloses the launch monitor of claim 1, wherein the processor is configured to estimate a distance between a struck golf ball and the launch monitor based at least in part on the signals transmitted by the frequency modulated continuous wave radar transmitter (i.e. approximate projection of the ball), [0041].
3. Tuxen discloses the launch monitor of claim 2, wherein the distance corresponds to a carry distance of the golf ball (i.e. approximate projection of the ball), [0041].
4. Tuxen discloses the launch monitor of claim 1, comprising four radar receive antennas [0018].
5. Tuxen discloses the launch monitor of claim 4, comprising two radar transmit antennas [0020], (claim 1 & 4).
6. Tuxen discloses the launch monitor of claim 5, wherein the four radar receive antennas are positioned symmetrically around a longitudinal axis [0004].
7. Tuxen discloses the launch monitor of claim 6, wherein the two radar transmit antennas are positioned non-symmetrically around the longitudinal axis [0004].
10. Tuxen discloses the launch monitor of claim 1, wherein the processor is configured to estimate golf ball spin rate and spin axis based at least in part on the signals transmitted by the continuous wave radar transmitter [0018], [0041].
11. Tuxen discloses the launch monitor of claim 2, wherein the processor is configured to estimate golf ball spin rate and spin axis based at least in part on the signals transmitted by the continuous wave radar transmitter [0018], [0041].

15. Tuxen discloses the launch monitor of claim 14, wherein the plurality of receivers are operated simultaneously to receive both the continuous wave transmitter Doppler signal and the frequency modulated continuous wave radar transmitter Doppler signal [0048].
16. Tuxen discloses the launch monitor of claim 1, wherein the frequency modulated continuous wave radar transmitter is configured for linear modulation [0019].
17. Tuxen discloses a method of measuring a plurality of parameters of a golf ball trajectory in real time, the method comprising: irradiating the golf ball with continuous wave radar and frequency modulated continuous wave radar; receiving Doppler signals associated with continuous wave radar and frequency modulated continuous wave radar reflecting off the golf ball; estimating a first set of golf ball trajectory parameters with the continuous wave radar Doppler signals; and  estimating a second, different set of golf ball trajectory parameters with the frequency modulated continuous wave radar Doppler signals as similarly discussed above [0048], (claims 14-20).
18. Tuxen discloses the method of claim 17, wherein the second set of parameters comprises range [0048], (claims 14-20).
19. Tuxen discloses the method of claim 18, wherein the first set of parameters comprises ball speed [0048], (claims 14-20).
20. Tuxen discloses the method of claim 19, wherein the first set of parameters comprises ball spin rate [0048], (claims 14-20).
21-23. Tuxen discloses a golf ball launch monitor comprising: a plurality of radar receive antennas; a plurality of radar transmit antennas; wherein the plurality of radar receive antennas and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tuxen et al (US 2019/0282881 A1).
12. Tuxen discloses the launch monitor of claim 2, wherein the estimated distance can be at least 75 meters (i.e. the estimated distance can be the distance the golf can hit which can be any distance desired), [0023], [0041].
13. Tuxen discloses the launch monitor of claim 12, wherein the estimated distance can at least 250 meters (i.e. the estimated distance can be the distance the golf can hit which can be any distance desired), [0023], [0041].

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tuxen et al (US 2019/0282881 A1) as applied above and further in view of Kim et al (US 2017/0072261 A1).
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715